Citation Nr: 0402317	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  95-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
mechanical low back pain with degenerative disc disease, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active duty service from August 1955 to 
August 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision rendered in 
September 1994 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied a claim 
of entitlement to an increased rating for service-connected 
low back disorder, evaluated as 10 percent disabling.  The 
veteran appealed, and in June 1998, the Board remanded the 
claim for additional development.  The veteran's evaluation 
was subsequently increased to 20 percent, and in July 2000, 
the RO increased the veteran's evaluation for his low back 
disorder (recharacterized as "mechanical low back pain with 
degenerative disc disease") to 40 percent.  However, since 
these increases did not constitute a full grant of the 
benefit sought, the increased rating issue remained in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
In March 2001, the Board denied the claim.  

Following the Board's March 2001 decision, the appellant 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In August 2001, the Court issued an Order vacating 
the March 2001 Board decision.  In May 2002, the Board again 
denied the claim.  In May 2003, while his case was pending at 
the Court, the VA's Office of General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision 
and remand the appellant's claim for readjudication.  That 
same month, the Court issued an Order vacating the May 2002 
Board decision.

In June 1997, a Travel Board hearing was held before 
Constance Tobias, who is the Veterans Law Judge rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  





REMAND

A review of the Joint Motion shows that it states that the 
Board's June 1998 Remand instructed the RO to afford the 
veteran an examination of his low back, and to obtain certain 
findings as to functional loss.  In April 1999, the veteran 
was afforded an examination.  However, the Joint Motion 
indicates that the April 1999 examination report did not 
fulfill the Board's instructions to obtain findings as to 
functional loss.  See generally DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Board further notes that subsequent to the Board's May 
2002 decision, new regulations were enacted which pertain to 
evaluations of intervertebral disc syndrome, see 67 Fed. Reg. 
54345-54349 (August 22, 2002) (Intervertebral Disc Syndrome) 
(effective September 23, 2002), as well as ratings of the 
spine.  See 68 Fed. Reg. 51454-51456 (August 27, 2003) 
(effective September 26, 2003).  On remand, the RO should 
analyze the veteran's claim under the new versions of the 
law, as appropriate.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  The RO should ascertain if, when and 
where the veteran has received any 
treatment for his service-connected low 
back disability since May 2002, the 
records of which are not currently 
associated with the claims files, and if 
so, the RO should obtain and associate 
those records with the claims files.  

2.  The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the severity and manifestations 
of his service connected disability.  All 
necessary tests and studies deemed 
necessary should be accomplished, but 
should include complete range of motion 
findings, and complaints and clinical 
findings should be reported in detail.  
In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated. 

3.  After the action requested in the 
above paragraph has been completed, the 
RO should readjudicate the issue of 
entitlement to an increased rating for 
the veteran's service-connected low back 
disorder.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




